DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-9 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a narrowband electrical detector configured to provide an output Hall effect signal of the apparatus at 2fA, wherein the narrowband electrical detector is preferentially responsive at 2fA relative to fA;
whereby the output Hall effect signal at 2fA of the apparatus has improved magnetic field sensing accuracy due to suppression of the second signal.

	Claims 2-9 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Edelstein (Patent No.: US 6,501,268) teaches “A magnetic sensing device that senses low frequency magnetic fields by using movable flux concentrators that modulate the observed low frequency signal. The concentrator oscillates at a modulation frequency much greater than the observed magnetic field being sensed by the device. The modulation shifts this observed signal to higher frequencies and thus minimizes 1/f-type noise” (Abstract).
b)	Romero (Patent No.: US 8,564,285) teaches “A magnetic field sensor includes a Hall element configured to generate a Hall element output signal in response to a magnetic field, the Hall 
c)	Fernandez (Pub. No.: US 2014/0333295) teaches “A magnetic field sensor with enhanced immunity to external magnetic interference is presented. Included is a magnetic field signal generator and a demodulator. The magnetic field signal generator produces a magnetic field signal having a modulated signal portion in a first frequency band based on a sensed modulated AC bias magnetic field. The modulated AC bias magnetic field is produced by movement of ferromagnetic target relative to a bias coil when an AC signal is applied to the bias coil” (Abstract).
d)	SUN (Pub. No.: US 2018/0234041) teaches “a method/apparatus for a magnetic sensor. The apparatus of the magnetic sensor resides in a housing and includes an input port and an output port, both extending from the housing. The apparatus also includes an electrical circuit which comprises a magnetic field detecting circuit, configured to detect an external magnetic field and output a magnetic induction signal that is indicative of information related to the external magnetic field, an output control circuit coupled between the magnetic field detecting circuit and the output port, and a state control circuit coupled with the output control circuit and configured to determine whether a predetermined condition is satisfied and signal the same to the output control circuit” (Abstract).

5.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims despite the fact that the electronic components already exist.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867